DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0288947 to Jain et al.
As concerns claim 1, a method of distributing data message flows among a plurality of service nodes, the method comprising: 
from each service node in the plurality of service nodes (Fig. 20, servers; 0031-nodes), collecting a set of attributes (0046-statistics) for the service node; 
based on the collected set of attributes, computing a score (0139-priority) for each service node in the plurality of service nodes, said score for each service node expressing a priority level (0138-0139-priority level of server) for the service node; 
receiving data message flows and identifying priority levels for the data message flows (0138-assessed priority of the data messages);  
distributing each received data message flow to a service node based on the computed priority levels of the service nodes and the data message flow (0139-load balancer directs message to server with corresponding priority; 0138; Fig. 20).  

As concerns claim 12, a non-transitory machine readable medium storing a program for execution by a set of processing units, the program for distributing data message flows among a plurality of service nodes associated with at least two different levels of priority, the program comprising sets of instructions for: 
from each service node (Fig. 20, servers; 0031-nodes) in the plurality of service nodes, collecting a set of attributes (0046-statistics) for the service node; 
based on the collected set of attributes, computing a priority level (0138-0139-priority level of server) for each service node in the plurality of service nodes; and 
based on the computed priority levels for the service nodes and priority levels associated with data message flows, distributing data message flows to the service nodes (0139-load balancer directs message to server with corresponding priority; 0138; Fig. 20).  

As concerns claims 5 and 13, the invention of claims 1 and 12, wherein distributing data message flows to the service nodes comprises selecting, for a particular data message flow, a particular service node using a policy-based routing rule (Fig. 9, 930-load balancing rule) that specifies a service node identifier for the data message flow (Fig. 9, 935-identified destination).  

As concerns claims 6 and 14, the invention of claims 5 and 13, wherein the service node identifier is a service node group identifier that is used to identify a group (Fig. 10, 1005-group membership; 0003-addressed to group) of service nodes with a priority that matches the priority level associated with data message flows to which the policy-based rule applies (0139-load balancer directs message to server with corresponding priority; 0138; Fig. 20; 0063-weight value for IP address).  

As concerns claims 7 and 15, the invention of claims 6 and 14, wherein the service node group comprises the particular service node, and the particular service node is selected from the group of service nodes (0058; 0059-address specified).  

As concerns claims 8 and 16, the invention of claims 5 and 15, wherein the policy-based routing rule specifies an identifier (Fig. 9, 935-identified destination; identified thus inherent comprises an “identifier”; 0003; 0052) for the particular service node.  

As concerns claim 9, the method of claim 1, wherein the service nodes provide an edge service (0001-deployed at edge of network).  

As concerns claims 10 and 17, the invention of claims 1 and 12, wherein the set of attributes comprise at least one attribute of the service node (0046-statistics) and a usage attribute (0009-traffic statistics).  

As concerns claims 11 and 18, the invention of claims 1 and 12 further comprising: from each service node in the plurality of service nodes, collecting a set of updated (Fig. 10, updated statistics) attributes for the service node; 
based on the set of updated attributes, computing an updated score (Fig. 11, 1120-based on statistics update load balancing rules; 0009-load balancing criteria “priority”) for each service node in the plurality of service nodes; and 
based on the computed updated scores for the service nodes, distributing data message flows to the service nodes (0010).  

As concerns claim 19, the non-transitory machine readable medium of claim 13, wherein the plurality of service nodes comprises at least one pair of service nodes in an active-standby configuration, wherein a first service node in the pair of service nodes is in an active mode (0073-0074-DCN being removed, is active until completely removed) of operation and a second service node in the pair of service nodes is in a standby mode of operation (0073-0074-added DCN is in standby until it receives messages).  

As concerns claim 20, the non-transitory machine readable medium of claim 19 further comprising sets of instructions for: E515 (VMWR.P0222)-- 4 --monitoring the health of the plurality of service nodes (0043-crashed); and when a service node in an active mode of operation for a particular pair of service nodes fails, switching the service node in the particular pair of service nodes that is in a standby mode of operation into an active mode of operation (0043-allocated based on crash).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPGPub 2018/0295036; USPN 9,608,896- disclose node attributes; USPN 10,637,750-disclose modify network chain based on network traffic info.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451